Citation Nr: 1726745	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to September 14, 2015. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982, and had active duty from September 1997 to February 1999, from September 1999 to October 2000, from July 2003 to March 2004, from November 2005 to August 2007, and from July 2010 to October 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in July 2015.  The case has been returned to the Board for review.

The issue of entitlement to a TDIU was adjudicated by the RO in a November 2015 rating decision.  The RO granted the Veteran a TDIU effective September 14, 2015, the date he met the schedular criteria.  Given the RO's November 2015 rating decision, the Board has recharacterized the claim as listed on the title page.

In addition to the matters noted above, the Veteran has appealed his claim for Traumatic Brain Injury (TBI).  The electronic record indicates that the AOJ is taking action on this issue.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).
 
The issue of entitlement to a TDIU due to service-connected disabilities prior to September 14, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, the Veteran's degenerative disc disease of the lumber spine has been manifested by no more than painful motion that is noncompensable under the appropriate diagnostic codes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5003-5237 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating

The Veteran seeks an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The Veteran's degenerative disc disease of the lumbar spine is rated pursuant to Diagnostic Code 5003-5237.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional diagnostic code is shown after the hyphen.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the lumbosacral vertebrae to be a group of minor joints.  38 C.F.R. § 4.45 (f).

Degenerative diseases or injuries of the spine are evaluated under The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).  For purposes of DC 5003, the lumbar vertebrae are considered a group of minor joints.  See 38 C.F.R. § 4.45.

In this case, the Veteran was initially assigned a 10 percent rating for degenerative disc disease of the lumbar spine based on normal range of motion of the thoracolumbar spine with painful motion and X-ray evidence of arthritis.  See July 2012 rating decision.

The Veteran was provided a VA back examination in May 2012.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported that he has flare-ups that last a minute or so but do not affect his duties or his exercise.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, the Veteran did not report any neurologic abnormalities such as bowel or bladder problems and did not have intervertebral disc syndrome (IVDS).  Upon range-of-motion (ROM) testing the Veteran had forward flexion to 90, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees, all with no objective evidence of painful motion.  The Veteran had no change in ROM upon repetitive-use testing and no functional loss and/or functional impairment of the thoracolumbar spine.  

The Veteran was provided a second in-person VA back examination in May 2013.  The Veteran reported he has back pain when arising out of a chair in the morning.  Upon examination the Veteran's forward flexion was 90 degrees with evidence of painful motion at 90 degrees.  The Veteran's extension was 30 degrees with evidence of painful motion at 30 degrees.  The Veteran's bilateral flexion and bilateral rotation were 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation in ROM following repetitive-use testing.  The Veteran did not report any neurologic abnormalities or IVDS. 

In October 2014 the Veteran was provided another in-person VA back examination.  The Veteran stated he has chronic pain to the low back that he rates a 2.5.  During examination the Veteran's forward flexion was 90 degrees, extension was 30 degrees, bilateral flexion was 30 degrees, and bilateral rotation was 30 degrees with no objective evidence of painful motion during the ROM examination.  The Veteran was able to perform repetitive use testing with no additional limitation in ROM.  The Veteran did not have ankylosis of the spine or any neurologic abnormalities.  The Veteran did have IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

During the April 2015 hearing the Veteran testified that his back disability had become much worse since the October 2014 VA examination.  Therefore, the Veteran was provided another VA in-person back examination in September 2015.  The Veteran stated his back pain is constant and increases with prolonged standing, bending, heavy lifting, twisting, coughing and sneezing.  Upon examination the Veteran's forward flexion was to 85 degrees, extension to 20 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 30 degrees.  The Veteran exhibited pain on forward flexion and bilateral flexion.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use with no additional loss of function or ROM after three repetitions.  The Veteran did not demonstrate radiculopathy or ankylosis.  The Veteran had no IVDS episodes requiring bed rest in the previous 12 months.   

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is no indication that the range of motion testing was performed other than on weight bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Thus, the record does not show that the Veteran met the requirements for an initial rating in excess of 10 percent under Diagnostic Code 5237 at any time during the rating period.  Specifically, the Veteran has not demonstrated abnormal range of motion of the lumbar spine as described in the criteria for any rating in excess of 10 percent, including after repetitive use testing.  Furthermore, the record is absent for evidence of ankylosis of any portion of the thoracolumbar spine.  

The Board has considered whether a higher initial rating is warranted under other applicable diagnostic codes.  Diagnostic Code 5243 provides ratings in excess of 10 percent where there is evidence of intervertebral disc syndrome with incapacitating episodes.  However, the Veteran has not argued and the record does not reflect that he has had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any period on appeal.  Therefore, a 20 percent rating under Diagnostic Code 5243 is not for application, and the Veteran is not entitled to an initial rating in excess of 10 percent under that diagnostic code.  

In summary, the evidence shows that, throughout the entire rating period, the Veteran's degenerative disc disease of the lumbar spine has been manifested by no more than painful motion that is noncompensable under the appropriate diagnostic codes.  As such, the Veteran is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003.  The minimum compensable rating for the degenerative disc disease of the lumbar spine under Diagnostic Code 5237 is 10 percent.  Therefore, throughout the entire rating period, the Veteran has been entitled to an initial rating of 10 percent, no higher, for the degenerative disc disease of the lumbar spine.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected degenerative disc disease of the lumbar spine at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.
  
The Board therefore finds that the criteria for a higher rating for the Veteran's degenerative disc disease of the lumbar spine have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

As noted in the Introduction, the Board remanded this case in July 2015 for further development.  The remand instructed the AOJ to schedule an examination to determine the impact and effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The AOJ never scheduled the Veteran for an independent examination relating to the impact his service-connected disabilities have on his employability.  However, the Board finds that there was still substantial compliance with its remand directives.  In September 2015 the Veteran was provided VA examinations relating to his spine, shoulder, and foot disabilities.  During each of these examinations the examiner discussed the social and occupational impact of the Veteran's disability.  Additionally, the Veteran was granted a TDIU in November 2015, effective September 14, 2015.  Thus, not scheduling an examination relating to the impact the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation was harmless since the Veteran's September 2015 VA examinations discussed the impact his disabilities have on employment and because he was granted a TDIU effective September 14, 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the rule of prejudicial error applies to the issue of compliance with the Board's remand directives); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial rather than strict compliance with the Board's remand directives is required).        

As noted above, the RO granted a TDIU effective September 14, 2015, the date on which the Veteran first met the schedular criteria for a TDIU.  Prior to September 14, 2015 the schedular criteria for entitlement to a TDIU were not met.  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16 (b), if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  However, if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case an October 2012 VA PTSD examiner stated the Veteran's PTSD causes difficulty in establishing and maintaining effective work relationships and he has some concentration impairment.  Additionally, the October 2012 examiner stated the Veteran's PTSD would decrease his work efficiency and ability to perform occupational tasks during periods of significant stress.   The Veteran stated in his July 2013 Appeal to the Board that he is unable to work for more than 30 minutes without being in extreme pain.  The Veteran had a VA back examination in May 2013.  The examiner opined that the Veteran's thoracolumbar spine condition would impact his ability to work because he has back pain with repetitive bending over.  At an October 2014 VA back examination the Veteran stated his back condition makes it difficult to bend over and what used to take him a day to complete now takes at least a week.  

Based upon the above evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of the entitlement to TDIU prior to September 14, 2015.      

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis prior to September 14, 2015.

Include a full statement as to the Veteran's service-connected disabilities prior to September 14, 2015, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b).

2.  After completing the above development and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to September 14, 2015.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


